COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 LINDA S. RESTREPO AND
 CARLOS E. RESTREPO D/B/A                        §
 COLLECTIVELY RDI GLOBAL                                         No. 08-13-00153-CV
 SERVICES AND                                    §
 R&D INTERNATIONAL                                                   Appeal from
                                                 §
                        Appellants,                           County Court at Law No. 5
                                                 §
 v.                                                           of El Paso County, Texas
                                                 §
 ALLIANCE RIGGERS &                                           (TC # 2012-DCV-04523)
 CONSTRUCTORS, LTD.,                             §

                        Appellee.                §


                                  MEMORANDUM OPINION

        This appeal is before the Court to determine whether it should be dismissed for want of

jurisdiction. Linda S. Restrepo and Carlos Restrepo filed a notice of appeal from an order

granting Alliance Riggers & Constructors’ motion to compel requests for production and

interrogatories. Finding that the order is not appealable, we dismiss the appeal for want of

jurisdiction.

        Generally, this court’s appellate jurisdiction is to reviewing a final judgment. Ogletree v.

Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007); Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex.2001); Cantu Services, Inc. v. United Freedom Associates, Inc., 329 S.W.3d 58,
62 (Tex.App.--El Paso 2010, no pet.). We may also review interlocutory orders when authorized

by statute. See TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2012); Bally Total

Fitness Corporation v. Jackson, 53 S .W.3d 352, 352 (Tex. 2001). An order granting a motion to

compel discovery is not an appealable interlocutory order. See Jack B. Anglin Co., Inc. v. Tipps,

842 S.W.2d 266, 272 (Tex. 1992); Mock v. Mock, 01-10-00436-CV, 2011 WL 148229, at *1

(Tex.App.--Houston [1st Dist.] Jan. 13, 2011, no pet.)(mem.op.).

       By letter, we notified Appellants that the trial court’s order granting Appellee’s motion to

compel discovery did not appear to be an appealable order and advised them of the Court’s intent

to dismiss the appeal for want of jurisdiction, but provided Appellants with an opportunity to

show grounds for continuing the appeal. Appellants have filed multiple responses but none of

them establish a basis for finding that the interlocutory order is appealable. We therefore dismiss

the appeal for want of jurisdiction.



July 24, 2013
                                       ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating




                                               -2-